            Case 1:19-cv-00827-JRN Document 25 Filed 12/03/19 Page 1 of 5


                                                                                          :.:
                                                                                 F
                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXA DEC -3 PM                             1:5
                                       AUSTIN DIVISION
                                                                           CLEV.                I   C&1 I
                                                                           WET                       TEXAS

AMER GILANI,                                         §
                       Plaint jff                    §
                                                     §                  A-19-CV-00827-JRN
-vs-                                                 §
                                                     §
JAVITCH BLOCK, LLC,                                  §
                        Deftndanl                    §
                                                     §




          Before the Court in the above-entitled and styled cause of action are Defendant's Second

Motion to Dismiss for Failure to State a Claim (Dkt. 13); Plaintiffs Response (Dkt. 19); and

Defendant's Reply (Dkt. 23). Plaintiff filed this action on August 21, 2019 and now alleges one

cause of action: violation of the Fair Debt Collection Practices Act ("FDCPA")          § 1 692e(2). See


15     U.S.C.A.   §   1692e. That section bars, in relevant part, "[t]he false representation   of    []   the

character, amount, or legal status of any debt." Id.

          Defendant is a debt-collection company hired to collect a debt that Plaintiff allegedly

owes. (Compi., Dkt. 1, at 2). Plaintiff asserts that information provided to Plaintiffs counsel in a

September 4 email from Defendant's counsel constitutes a violation of § 1 692e, because it either

contains the wrong date of default or attempts to collect a debt which is time-barred and

judicially unenforceable. (Am. Compi., Dkt. 11, at 3). Defendant asks the court to dismiss the

Plaintiff's complaints under Rule 1 2(b)(6) for failure to state a claim upon which relief can be

granted. See Fed. R. Civ. P. 12(b)(6). Having considered the relevant law and the parties'

arguments, the Court will GRANT the Motion to Dismiss.
          Case 1:19-cv-00827-JRN Document 25 Filed 12/03/19 Page 2 of 5




                                 I.     STANDARD OF REVIEW

       Under the Fifth Circuit's strict standard of review for Rule 12(b)(6) motions, the Court

"must accept all well-pleaded facts as true, and.         . .   view them in the light most favorable to the

plaintiff." Campbell v. Wells Fargo Bank, NA., 781 F.2d 440, 442 (5th Cir. 1986). Further, "all

questions of fact and any ambiguities in the controlling substantive law must be resolved in the

plaintifcs favor." Walker v. Beaumont Indep. Sch. Dist., 2019 WL 4458378, at *4 (5th Cir. Sept.

18, 2019). On the other hand, courts are not bound to accept as true a legal conclusion couched

as a factual allegation. Id. "Nor does a complaint suffice if it tenders 'naked assertion{s]' devoid

of 'further factual enhancement." Ashcrofi         v.   Iqbal, 556 U.S. 662, 678 (1989). In determining

whether claims survive a Rule 12(b)(6) motion to dismiss, the court may address its inquiry to

the facts set forth in the complaint, documents attached to the complaint, and matters of which

the court may take judicial notice under Federal Rule of Evidence 201. Walker, 2019 WL

4458378 at *4



                                        II.             DISCUSSION

       Plaintiff filed this cause of action on August 21, 2019 alleging violations of state and

federal debt collection acts. (Compi., Dkt.   1,   at 3). Defendant moved to dismiss, and, in response,

Plaintiff filed an amended complaint, this time alleging only one violation of the FDCPA. (Am.

Compi., Dkt. 11, at 3). That alleged violation stems from a September 4, 2019 email from

Defendant's counsel which included a copy of a complaint in state court in Williamson County,

Texas. Id. at 1-2. That complaint, which had been filed about a week prior, was part of an

attempt to collect a $15,104.21 student loan debt from Plaintiff. Id. at 2. Specifically, the alleged

FDCPA violation centers around Paragraph 8 of the state court complaint, which reads, "On or
           Case 1:19-cv-00827-JRN Document 25 Filed 12/03/19 Page 3 of 5




about March 29, 2015, Defendant ceased making payments and thus defaulted on the obligations

as stated in the contract." Id. Plaintiff asserts that either the date listed for the cessation of

payments is wrong, constituting a "materially false statement" within the definitions of the

FDCPA, or the state-court lawsuit was filed outside the appropriate statute of limitations, which

would also be a violation. Id. at 3.

         In its Motion, Defendant sets forth four theories under which Plaintiff's claim should be

dismissed: (a) the September 4 email cannot be actionable because it was sent in response to a

request from Plaintiff's counsel, and as part of initial disclosures; (b) the email was not a

communication in connection with the collection of the debt; (c) the email did not contain a

materially false, misleading, or deceptive statement; and (d) the email was not a violation

because Plaintiff's counsel was aware of a hypothetical statute of limitations defense and the

claim is not at risk from such a defense. (Mot. Dismiss, Dkt. 13, at 9-15).

         The Court does not need to consider arguments subsequent to the first. The only

communication complained of in this case was sent from Defendant's counsel to Plaintiff's

counsel as part of initial disclosures in the case. Rule 26 of the Federal Rules of Civil Procedure

requires a party to disclose to opposing counsel, "without awaiting a discovery request" "all

documents, electronically-stored information, and tangible things that the disclosing party has in

its possession.    . .   and may use to support its claims or defenses." Fed. R. Civ. P. 26(a)(1)(A)   et



seq.   The document complained of in Plaintiff's amended complaint was provided in accordance

with Rule 26, along with several other documents. As Defendant explains, it was provided "to

illuminate the meritless nature of Plaintiff's initial FDCPA and TDCA claims." (Mot. Dismiss,

Dkt. 13, at 11).
               Case 1:19-cv-00827-JRN Document 25 Filed 12/03/19 Page 4 of 5




         However, regardless of Defendant's reasons for the disclosure, it is the majority view,

and has previously been the view of the Western District of Texas, that "communications made

by the collecting lawyer to a debtor's attorney are not actionable under the Act." Meraz                v.   M

Susan Rice, P.C., 2009 WL 10669232, at *2 (W.D. Tex. May 15, 2009); see also Guerrero                        v.


RJMAcquisitions LLC, 499 F.3d 926, 936 (9th Cir. 2007); Kropelnicki              v.    Siegel, 290 F.3d 118,

127-28 (2d Cir. 2002); Hill       v.   Mut. Hosp. Serv., Inc., 454 F.Supp.2d 779, 782 (S.D. md. 2005);

Diesi   v.    Shapiro, 330 F.Supp.2d 1002, 1004 (C.D. Ill. 2004); Zaborac             v.   Phillips and Cohen

Assocs., Ltd., 330 F.Supp.2d.962, 966-67 (N.D. Iii. 2004); Tromba          v.   MR.S. Assocs., Inc., 323

F.Supp.2d 424, 428 (E.D. N.Y. 2004); but see Sayyed v. Wolpoff& Abramson, 485 F.3d 226,

232-33 (4th Cir. 2007).

             Plaintiff argues that Meraz is distinguishable because Defendant here was simply using

Plaintiff's counsel, who is honor-bound to relay the information to his client, as a means of

conveying misleading information to Plaintiff. However, this argument overlooks the reasoning

of Meraz and the courts which reach a similar conclusion. In explaining its conclusion, the court

in Meraz said:

                     The holdings in these cases turn on two basic principles. First, the purpose
             of the Act is to protect vulnerable and unsophisticated consumers from abusive,
             deceptive and unfair debt collection practices at the hands of debt collectors.
             Guerrero, 499 F.3d at 938. The consumer's attorney functions as an intermediary
             between the debt collector and the consumer whose duty it is to protect the
             consumer from a debt collector's fraudulent or harassing behavior. Id. at 93 8-39;
             Kropelnicki, 290 F.3d at 127-28. Therefore, the Act's purposes are not served by
             applying its strictures to attorney-to-attorney communications. Second, a
             consumer and his attorney are not one and the same for the purposes of the Act,
             which contains distinctions between these two entities. Guerrero, 499 F.3d at
             93 5-36. The Act evinces a congressional understanding that "when it comes to
             debt collection matters, lawyers and their debtor clients will be treated
             differently." Id. at 935.

Meraz, 2009 WL 10669232, at *2.
           Case 1:19-cv-00827-JRN Document 25 Filed 12/03/19 Page 5 of 5




        Although the Fourth and Seventh Circuits have, to varying degrees, reached a different

conclusion on the    question,1   the Court agrees with the ruling in Meraz that attorney-to-attorney

communications fall outside the scope of the FDCPA.2



                                            III.    CONCLUSION

        Because the Court finds that the sole communication complained of by the Plaintiff falls

outside the scope of     § 1 692e(2)   of the Fair Debt Collection Practices Act, the Plaintiff has no

cause of action under the FDCPA against Defendant.

        IT IS THEREFORE ORDERED that Defendant's Second Motion to Dismiss (Dkt. 13)

is GRANTED.



SIGNED this                day of December, 2019.




                                                                              JAMES R. NOWLIN
                                                                  UNITED STATES DISTRICT JUDGE




  See Sayyed, 485 F.3d at 232-33 (finding that communication through a lawyer fits the statutory defmition of
"communication" as "the conveying of information. . . through any medium"); Evory v. RJM Acquisitions Funding
L.L. C., 505 F.3d 769, 775 (7th Cir. 2007) (fmding that communication through a lawyer may sometimes constitute a
violation, but should be evaluated under a standard different from the "least sophisticated debtor" standard
employed when the communication is directed to the consumer).
2
   NOthing in this holding should be understood to remove from the scope of the FDCPA pleadings filed during
litigation. The Court agrees with the court in Meraz that pleadings are covered by the Act. See Meraz, 2009 WL
10669232 at *3
